Citation Nr: 0833964	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  04-11 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.	Entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected 
bilateral foot disability.

2.	Entitlement to service connection for a right knee 
disorder, to include as secondary to a service-connected 
bilateral foot disability.

3.	Entitlement to service connection for a left elbow 
disorder, to include as secondary to a service-connected 
bilateral foot disability.

4.	Entitlement to service connection for a right elbow 
disorder, to include as secondary to a service-connected 
bilateral foot disability.

5.	Entitlement to service connection for a low back disorder, 
to include as secondary to a service-connected bilateral 
foot disability.

6.	Entitlement to service connection for distended veins of 
the left lower extremity, to include as secondary to a 
service-connected bilateral foot disability.

7.	Entitlement to service connection for distended veins of 
the right lower extremity, to include as secondary to a 
service-connected bilateral foot disability.

8.	Entitlement to service connection for arthritis of 
multiple joints, to include as secondary to a service-
connected bilateral foot disability.

9.	Entitlement to an extraschedular rating for a service 
connected painful left foot with plantar fasciitis and 
calcaneal spurs, currently evaluated on a schedular basis 
at 10 percent.

10.	Entitlement to an 
extraschedular rating for a service connected painful 
right foot with plantar fasciitis and calcaneal spurs, 
currently evaluated on a schedular basis at 10 percent.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1956 to May 1960 
and from October 1960 to January 1976.

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, denying the veteran's various claims for service 
connection and his claims for increased ratings for his right 
and left foot disabilities. 

The veteran did not request a Board hearing on this matter.  

In October 2006, the Board denied schedular ratings in excess 
of 10 percent for the veteran's right and left foot 
disabilities and remanded the remaining claims in appellate 
status  for additional development, to include supplying 
proper Veterans Claims Assistance Act (VCAA) notice complete 
with notification relating to how the veteran could establish 
any of his claims for service connection on a secondary 
basis; obtaining any outstanding service medical records from 
the National Personnel Records Center (NPRC) or other 
applicable records depository; and acquiring any other 
pertinent VA treatment records.

The Board comments that the veteran indicated in his January 
2005 statement and during his June 2005 QTC examination of 
the feet that his bilateral foot disability rendered him 
unable to work.  Such an assertion raises a claim for a total 
disability rating based upon individual unemployability 
(TDIU).  Accordingly, the Board refers this matter to the RO 
for adjudication under 38 C.F.R. § 4.16(b) after providing 
appropriate VCAA notice and other development required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's numerous claims for 
service connection on direct and secondary bases.  38 C.F.R. 
§ 19.9 (2007).  



a. Factual Background
In July 2000 the veteran submitted an increased rating claim 
for his service connected bilateral foot disability.  

In September 2000 the veteran underwent a VA examination of 
the feet.  The clinician noted that following his service, 
the veteran had worked as a business consultant and in a 
motion picture laboratory.  The veteran continued to have 
pain in the bilateral feet and used a cane when walking to 
help relieve pressure from the heels.  The examiner noted 
that the veteran's plantar calcaneal spurs did not cause 
significant symptomatology and were not disabling.  The 
veteran's plantar fasciitis, however, was symptomatic.    

In a September 2002 statement, the veteran indicated that he 
had received a handicapped license plate by the State of 
California due to the progression of his service connected 
bilateral foot disability.  A June 1994 Department of Motor 
Vehicles Form, signed by the veteran's chiropractor, confirms 
that the veteran did receive such a placard due to 
"rheumatoid arthritis/bone spurs/ankylosis spondylitis."  

In his January 2005 statement, the veteran conveyed that he 
no longer could walk for any distance, such as shopping in a 
grocery store, walking around a block or taking a trip to 
Disneyland.  To engage in such activities, the veteran 
indicated that he had to rent a wheel chair.  He also noted 
that he received a handicapped sticker on his vehicle, and 
used electric carts to shop.  The veteran also conveyed that 
he took pain medicine every six hours and that he could stand 
for no longer than 45 minutes at a time.  He also stated that 
he "would like to work . . . but due to my physical 
condition I am not able to do so."   (See introduction, 
above, regarding raised claim for a TDIU.)      

In June 2005 the veteran submitted to a VA-contract (QTC) 
examination, performed by Jamshid Tamiry, M.D., an internist.  
There is no indication that the physician reviewed the 
veteran's claims file or other medical records.  At this 
time, the veteran indicated that he experienced severe pain 
in the feet, and that such pain had become progressively 
worse.  He had difficulty standing and walking, and used two 
canes to assist with ambulation.  The examiner conveyed the 
veteran's account that he could not work because of his foot 
pain.

A physical examination revealed that the veteran had a normal 
posture, but that he had a slow gait.  Without the two canes, 
the veteran had difficulty walking across the room, secondary 
to pain in his feet.  The veteran complained of hip pain and 
low back pain, which the examiner determined was 
"contributing to his abnormal gait."  The veteran's feet 
revealed evidence of abnormal weigh-bearing signs and 
increased callous formation on the plantar aspect of the left 
little toe on the metatarsal aspect.  He noted that the 
veteran would require foot supports and build-up shoes doe 
relief of discomfort and pain.        

A June 2006 VA medical report indicates that the veteran had 
requested a lift for his wheelchair, and complained that his 
"feet don't work."  He had been using crutches for three 
weeks prior to being in a wheel chair.  At this time, the 
clinician observed that the veteran was obese, alert and 
ambulatory in no apparent distress.  She referred him to 
prosthetics for a wheel chair lift.  

A July 2006 VA medial note discloses that the veteran had 
received a manual wheel chair and electric wheel chair 
through Medicare approximately two months earlier.  The 
veteran conveyed that he could not walk because of his feet 
deformities.  He was approved for an electric wheel chair 
carrier for his automobile.      

In October 2007 the Director of the Compensation and Pension 
Service made a determination with respect to the veteran's 
entitlement to an extraschedular evaluation for his bilateral 
foot disability.  Citing to the September 2000 VA 
examination, the Director concluded that "the evidence in 
its entirety does not establish that the veteran's service 
connected [bilateral foot disability] present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization a to render impractical the 
application of the regular schedular standards."  

In his July 2008 Post-Remand Brief, the veteran through his 
accredited representative, asked that VA provide an 
examination by a specialist in podiatry to assess whether his 
service connected bilateral foot disability caused a marked 
interference with employment.  See July 2008 Post-Remand 
Brief at 3.    

b. Discussion
The veteran's accredited representative, in the July 2008 
Post-Remand Brief, specifically requested that VA provide 
medical examinations and opinions on whether the veteran's 
claimed disorders of the knees, elbows, low back, arthritis 
of the joints and distended veins of the bilateral lower 
extremities were caused or aggravated by his service 
connected bilateral foot disability.  The record reveals that 
VA has not provided examinations or obtained medical opinions 
to address the secondary service connection issues, nor has 
it provided the veteran VA examinations to determine the 
nature of the claimed disorders involved.  The record also 
reveals that the most recent VA examination performed, which 
addresses most of the disorders for which the veteran has 
claimed service connection, occurred over 30 years ago in May 
1976.  The Board therefore determines that in order to fully 
and fairly adjudicate the veteran's service connection 
claims, to include on both a direct and a secondary basis, 
the AMC/RO must provide an appropriate examination, complete 
with necessary nexus opinions addressing service connection 
on a direct and secondary basis.  38 C.F.R. §§ 3.159(c)(4); 
3.310 (2007).

The Board further notes that the evidence of record reflects 
that the veteran's ability to ambulate independently has 
progressively worsened from the use of a cane, to the use of 
two crutches, to the use of a wheel chair.  He has also 
attained handicapped placards for is vehicle, and the most 
recent VA examination of the feet occurred some three years 
ago in 2005 and was performed by an internal physician, not a 
podiatrist.  See July 2008 Informal Hearing Presentation.  
The veteran has specifically requested a bilateral foot 
examination of the feet by a specialist in the field of 
podiatry to determine whether this disability rises to a 
level that renders impractical the application of the regular 
rating schedule for the foot disabilities.  Moreover, 
although the Director of the Compensation and Pension Service 
considered whether such an extraschedular rating was 
warranted, he principally relied on a VA examination 
conducted eight years ago in September 2000.  In the Board's 
judgment, in additional to addressing the service connection 
questions outlined above, the orthopedic or podiatry examiner 
must also assess the impact of the veteran's bilateral foot 
disability on his employment and daily life.  38 C.F.R. 
§ 3.321(b)(1) (2007).

Additionally, while the RO's February 2007 VCAA letter 
provided general notice to the veteran that he should provide 
evidence "showing a connection" between the disorders for 
which he has filed claims for service connection and his 
service connected bilateral foot disability, it did not fully 
explain that the veteran could establish these claims by 
showing that they were caused or aggravated by his service 
connected foot disability, and also did not apprise the 
veteran of the amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006.  As such, the AMC/RO must provide more 
complete VCAA notice in this regard, as outlined below.  

The Board further notes that, although the February 2007 VCAA 
letter did apprise the veteran of the standard governing 
entitlement to an extraschedular evaluation, namely, "[a] 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards," it could have more clearly 
indicated the importance of the veteran submitting letters 
from employers or former employers, which could discuss the 
impact of the veteran's service connected bilateral foot 
disability on his work performance.
 
Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2.  The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

3. The AMC/RO should provide the veteran 
written notification specific to the 
claim for an extraschedular rating for 
his service connected bilateral foot 
disability under 38 C.F.R. § 3.321(b)(1), 
to include informing him of the relevancy 
of any evidence from an employer or 
former employer relating to his claim of 
significant work impairment caused by his 
bilateral foot disability, as well as lay 
statements and other statements attesting 
to the effect that the veteran's 
bilateral foot disability has had on his 
employment and daily life.  

4. The veteran must be afforded a VA 
examination performed by a physician with 
expertise in the field of orthopedic or 
podiatric medicine for the purpose of 
determining the nature and etiology of 
his current bilateral knee disorder, 
bilateral elbow disorder, low back 
disorder, distended veins of the 
bilateral lower extremities, and any 
arthritis of the joints.  The examiner 
must address: (A) whether these disorders 
are causally related to the veteran's 
active service or any incident thereof, 
to include a documented in-service car 
accident in October 1966; and (B) whether 
these disorders were caused or aggravated 
by the veteran's service connected 
bilateral foot disability.  (See 
questions below.) 

The examiner should review relevant 
portions of the claims file, to include 
the veteran's service medical records and 
the lay statement offered in April 2001 
by the veteran's friend and fellow 
service member, R.L.C.  The examiner 
should indicate that s/he has reviewed 
such records in the examination reports. 
 
Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, the 
physical examination, and any tests or 
diagnostic studies that are deemed 
necessary, the clinician is re requested 
to answer the following questions:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's right and/or left 
knee disorder is causally related to 
his active service or any incident 
thereof, to include the documented, 
in-service car accident in October 
1966?

(b) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's right and/or left 
knee disorder was caused or 
aggravated by his service connected 
bilateral foot disorder with plantar 
fasciitis and calcaneal spurs?

(c) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's right and/or left 
elbow disorder is causally related 
to his active service or any 
incident thereof, to include the 
documented, in-service car accident 
in October 1966?

(d)  Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's right and/or left 
elbow disorder was caused or 
aggravated by his service connected 
bilateral foot disorder with plantar 
fasciitis and calcaneal spurs?

(e) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's low back disorder 
is causally related to his active 
service or any incident thereof, to 
include the documented, in-service 
car accident in October 1966?

(f) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's low back disorder 
was caused or aggravated by his
service connected bilateral foot 
disorder with plantar fasciitis and 
calcaneal spurs?

(g) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's distended veins 
of the bilateral lower extremities 
is causally related to his active 
service or any incident thereof, to 
include the documented, in-service 
car accident in October 1966?

(h) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's distended veins 
of the lower extremities was caused 
or aggravated by his service 
connected bilateral foot disorder 
with plantar fasciitis and calcaneal 
spurs?

(i) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's arthritis of 
multiple joints is causally related 
to his active service or any 
incident thereof, to include the 
documented, in-service car accident 
in October 1966?

(j) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's arthritis of 
multiple joints was caused or 
aggravated by his service connected 
bilateral foot disorder with plantar 
fasciitis and calcaneal spurs?

(k) The examiner must also assess 
the impact of the veteran's 
bilateral foot disability with 
plantar fasciitis and calcaneal 
spurs on his employment and daily 
life.  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  

If the veteran's bilateral knee disorder, 
bilateral elbow disorder, low back 
disorder, distended veins of the 
bilateral lower extremities or arthritis 
of the joints were aggravated by his 
service connected bilateral foot 
disorder, to the extent that is possible, 
the examiner(s) is requested to provide 
an opinion as to approximate baseline 
level of severity of the nonservice-
connected disease or injury before the 
onset of aggravation.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination reports.  

5. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If any claim is denied, the AMC/RO should 
issue an appropriate SSOC and provide an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







